 In the Matter of THE TRENTON POTTERIES COMPANYandNATIONALBROTHERHOOD OF OPERATIVE POTTERS, LOCAL 208, A. F. L.Case No. 4-R-1748.-Decided July 17, 1946Cravath, Swaine d Moore, by Messrs. C. A. Mclainand E.E. Bu-chanan,of New York City, for the Company.Messrs. E. L. WheatleyandJames A. Solon,of Trenton, N. J., forthe Union.Mr. Harvey B. Diamond,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by National Brotherhood of OperativePotters, Local 208, A. F. L., herein called the Union, alleging that aquestionaffectingcommerce had arisen concerning the representationof employees of The Trenton Potteries Company, Trenton, New Jer-sey, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Helen F.Humphrey, Trial Examiner. The hearing was held at Trenton, NewJersey, on May 14, 1946. The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner reserved ruling for theBoard on the Company's motion to dismiss the petition herein. Forreasonsstated in Sections III and IV,infra,the motions are herebydenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Trenton Potteries Company isa NewJersey corporation hav-ing its offices and plantsin Trenton, New Jersey. The Company man-69 N. L.R. B.. No. 72.567 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDufacturesvitreous china and porcelain plumbing fixtures forbathrooms, kitchens, hospitals, etc.During the calendar year 1945the Company used raw materials valued in excess of $350,000, of whichmore than 95 percent was shipped from points outside the State of NewJersey.During the same period the Company produced finished prod-ucts valued in excess of $350,000, of which more than 95 percent wasshipped to points outside the State of New Jersey.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDNational Brotherhood of Operative Potters, Local 208, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its supervisory employees untilthe Union has been certified by the Board in an appropriate unit.The Company contends that the Board lacks jurisdiction to certifythe Union as the collective bargaining representative of the foremeninvolved in this proceeding on the ground that the foremen are "em-ployers" rather than "employees" under the definitions contained inthe Act.The status of foremen under the Act has been consideredin. a number of Board and court decisions. Both the Board' and thecourts z have held that foremen are "employees" within the meaningof the Act.Accordingly, we find that the foremen who are the sub-jects of this proceeding are "employees" within the meaning of Section2 (3) of the Act.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT THE DETERMINATION OF REPRESENTATIVESThe Union seeks a unit of all foremen and general foremen em-ployed by the Company in Plant No. 5 and Plant No. 6, includingthe supervisor of the plant protection force, and the crew supervisorof the slip house in Plant No. 5, but excluding the superintendents,assistant superintendents,working foremen, the timekeeper, the'Hatter of Jones & Laughlin Steel Corporation,Vesta-Shannopin Coal Division, 66N. L. R. B.386, and thecasescited therein.2N. L. R. B. v. Armour &Company,154 F. (2d) 570(C. C. A. 10), Nov. 5,1945;Jones &Laughlin Steel Corporationv.N. L. R. B.,146F. (2d) 833(C. C. A. 5) ;N. L. R. B.,v.Skinner & Kennedy Stationery Company,113 F. (2d) 667(C. C. A. 8). THE TRENTON POTTERIES COMPANY569clerical supervisors, and plant clerical employees.3The Company ob-jects to the appropriateness of the foregoing unit upon the groundsthat :(1) the supervisors are an inseparable part of managementand the certification of the Union as bargaining representative wouldcreate a dualism of loyalty between the Company and the Union; and(2) the Union petitioning herein is incompetent to represent super-visors inasmuch as it is a part of the National Brotherhood and assuch would be dominated by the locals representing the productionand maintenance employees.4The Company further urges that inthe event the Board does find the unit appropriate the general fore-men be excluded therefrom.The contention of the Company that its foremen are such an insep-arable part of management that certification of the Union wouldresult in a serious conflict of loyalties and possible disruption ofoperating efficiency, rests upon the responsibilities of these supervisorsin regard to the hire, discharge, discipline, and promotion of employ-ees, the operation of its grievance procedure, and the fixing of certainpiece rates.This same general contention has been considered bythe Board in a number of recent decisions .5In theL. A. Young,General Mills,andJones c Laughlincases, these questions were dis-cussed at length, and the majority of the Board there concluded thatthe function of deciding the appropriate unit is a positive one.Oncethe Board determines that certain individuals are "employees" withinthe meaning of the Act, then it becomes its duty under Section 9 (b)to group these "employees" in an appropriate unit.The nature ofthe duties and responsibilities of the foremen in question is relevantonly insofar as it bears on the determination of the proper groupingfor collective bargaining purposes.The Company's second contention has been considered and disposedof in a number of recent cases' wherein we held that supervisoryemployees are normally entitled to an unrestricted choice of collectivebargaining representative.There remains for disposition the question as to whether or not toinclude the general foremen in the unit requested by the Union.Thethree general foremen ar employed in Plant No. 6, and are responsible3 There are approximately 30 foremen and 3 general foremen in the alleged appropriateunit.4The Company has contracts with Locals 45, 49 and 87, covering all production andmaintenance employees in both plants.Membership in Local 208 is limited to supervisoryemployees.5Matter of L.A. YoungSpring&Wire Corporation,65 N. L. R. B. 299;Matter of The B. F.Geodrich Company,65 N. L. R. B.294:Matter of Jones & Laughlin Steel Corporation,Vesta-Shannopin Coal Division,supra;and,Matter of GeneralMills,Inc.,66 N. L. R. B.1423.6Matter of Jones & Laughlin Steel Corporation,Vesta-Shannopin CoalDivision,supra;Matter of The Curtis Bay Towing Company of Pennsylvania,etal., 66 N. L.R. B. 1152;Matter of United Steel and Wire Company,67 N. L.R. B. 240. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the operations of the casting department, the kiln department, andthe warerooms.They supervise the work of the foremen in theirdepartments and may recommend the discharge of foremen but cannothire or fix the salaries of supervisory employees.The foremen andgeneral foremen are on a salary basis, have the same vacation andsick leave policy, and some foremen earn as much money as the generalforemen.Although we do not agree with the contention of the Com-pany that general foremen should be excluded from the unit, we findthat the duties and responsibilities of the general foremen are suffi-ciently different from those of the foremen to warrant separate group-ing, and we shall therefore give the general foremen the opportunity,by separate voting, to-determine whether or not they wish to be in-cluded in the same unit with the foremen.'Accordingly, we shallmake no final unit determination at this time, but will be guided bythe desires of the employees involved as expressed in the electionsordered hereinafter.In the event that the employees in the votinggroups described below, voting separately, select the Union, theyshall together constitute a single appropriate unit.We shall direct that separate elections be held among the employeesin the voting groups described below who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction :(1)The three general foremen of the Company employed inPlant No. 6.(2)All foremen employed by the Company in Plant No. 5 andPlant No. 6, including the supervisor of the plant protection force andthe crew supervisor of the slip house in Plant No. 5, but excludingexecutives, superintendents, assistant superintendents, working fore-men, the timekeeper, clerical supervisors, and plant clerical employees.As stated above, there will be no final determination of the appro-priate unit pending the results of the elections.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of . the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The TrentonPotteries Company, Trenton, New Jersey, separate elections by secretballot shall be conducted as early as possible, but not later than thirty'Matter of The Midland Steel Products Company,Parish& Bingham Division,65 N. L.R. B. 997. THE TRENTON POTTERIES COMPANY571(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the voting groups described in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe T7nited States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine in each of the voting groups whether or not theydesire to be represented by National Brotherhood of Operative Pot-ters,Local 208, A. F. L., for the purposes of collective bargaining.MR. GERARD D. REILLY, concurring separately :My position in this case is thesame asthat expressed in my con-curring opinions inThe Midland Steel Products CompanyandWest-i.n.ghouseElectric Corporationcases."As in those cases, I woulddirect no election in this matter since all the persons who are the sub-ject of this petition are supervisors.My views on this question, asexpressed in the dissenting opinions in thePackard Motorcase 8 andtheJonescgLaughlincase,"' areequally applicable to the facts in theinstant case.Since the majority of the Board entertain a contraryview however, I wish to concur in the conclusion that the general fore-men should be balloted separatelyso asto ascertain whether or notthey desire to be in thesamebargaining unit which includes the fore-men.There is sufficient evidence in the record to indicate that theduties and responsibilities of the general foremen are distinguishablefrom thoseof theforemen.MR. JOHN M. HOUSTON, concurring separately :For the reasons stated in my concurring opinion inThe MidlandSteelcase, cited above, which I find equally applicable here, I wouldprovide for only one voting group including general foremen.8Matter of The Midland Steel Products Company(supra);Matter of WestinghouseElectric Corporation(East Springfield Works),66 N. L. R. B. 1297.9Matter of Packard Motor Car Company,61 N. L. It. B. 4.10Matter of Jones & Laughlin Steel Corporation,Vesta- Shannopin Coal Division,supra.